DETAILED ACTION
This is an Office action based on application number 17/204,781 filed March 2021, which continuation of application number 15/309,153 (now abandoned), which is a national stage entry of PCT/KR2016/001270 filed 4 February 2016, which claims foreign priority to KR10-2015-0017620 filed 4 February 2015. Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities:
In line 3 of claim 11, “the polymer” should be amended to “the polymer derived from butylene” to ensure clear antecedent basis. 
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites the limitation “wherein the pressure-sensitive adhesive composition comprises a polymer derived from butylene in an amount of 60 to 95 parts by weight, and the compound of Formula 1 in an amount of 5 to 40 parts by weight” in lines 1-4. It is unclear on what “parts by weight” is based.
	For the purpose of prosecution, the limitation is construed to be based on 100 parts by weight of the pressure-sensitive adhesive composition.

Claim 8 recites the limitation “wherein the pressure-sensitive adhesive composition comprises a polymer derived from butylene in an amount of 50 to 90 parts by weight, the compound of Formula 1 in an amount of 5 to 35 parts by weight, and the multifunctional active energy ray polymerizable compound of Formula 2 in an amount of 5 to 25 parts by weight” in lines 1-5. It is unclear on what “parts by weight” is based.
	For the purpose of prosecution, the limitation is construed to be based on 100 parts by weight of the pressure-sensitive adhesive composition.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5, 15, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (US Patent Application Publication No. US 2011/0105637 A1) (Fujita) in view of Yoo et al. (WIPO International Publication No. WO 2013/103283 A1 with English language equivalent EP 2 801 476 A1 used for citation purposes) (Yoo).

Reference is made to FIG. 2 of Fujita, reproduced below:

    PNG
    media_image1.png
    274
    597
    media_image1.png
    Greyscale

Regarding instant claim 1, Fujita discloses an organic electroluminescent device <200> comprising a stacked body <205> disposed on a substrate <201>, wherein the stacked body is encapsulated with an adhesive encapsulating layer <206>. Stacked body <205> comprises an anode <205>, a light-emitting unit <203>, and a cathode <204> (paragraph [0071]).
	Fujita further discloses that the light-emitting unit <203> comprises an organic light-emitting layer, a hole transport layer, and an electron transport layer (paragraph [0078]).
	Fujita further discloses that the adhesive encapsulating layer is a pressure sensitive adhesive composition (paragraph [0010]).
	Fujita further discloses that the adhesive encapsulating composition comprises a polyisobutylene resin (paragraph [0005]) (i.e., a polymer derived from butylene).
	Regarding the specific Mooney viscosity of the pressure sensitive adhesive composition, Fujita further discloses that the pressure sensitive adhesive contains additives to adjust the composition viscosity to improve processability (e.g., making the composition suitable for extrusion) (paragraph [0044]).
	Since the instant specification is silent to unexpected results, the specific viscosity of the pressure sensitive adhesive composition is not considered to confer patentability to the claims. As the processability of the pressure sensitive adhesive composition is a variable that can be modified, among others, by adjusting the viscosity of the composition through the optimization of additives, the precise viscosity would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed viscosity cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the viscosity of the pressure sensitive adhesive composition through an optimization of the additives in Fujita to obtain the desired processability (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
	Fujita does not explicitly disclose transparent electrodes. Fujita, alternatively, does not disclose the specific viscosity of the adhesive.
	However, Yoo discloses encapsulating film used to protect targets inclusive of organic electronic devices such as and OLED (paragraph [0077]).
	Yoo discloses that the encapsulating film comprises at least one adhesive layer that maintains a solid or semi-solid state at room temperature to obtain excellent handleability and to prevent physical or chemical damage to a diode during encapsulation, wherein such an adhesive that is solid or semi-solid at room temperature has a viscosity of approximately 106 or 107 poises (paragraph [0040]).
	Yoo further discloses that an OLED comprises an organic material formed between a pair of electrodes, wherein any one of the pair of electrodes is transparent (paragraph [0083]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to control the viscosity of the encapsulating adhesive composition of Fujita to have the viscosity prescribed by Yoo. The motivation for doing so would have been to ensure that the adhesive layer maintains a solid or semi-solid state in order to provide excellent handleability and physical and chemical protection to the encapsulated device.
	While there is no disclosure in Yoo that the viscosity is specifically the Mooney viscosity measured according to the claims, absent evidence of criticality regarding how the viscosity is measured and given that the viscosity falls within the range presently claimed, it is the Examiner's position that the prior art combination meets the requirements of the instant claim.
	Further, it would have been obvious to use the transparent electrodes of Yoo to form the light-emitting unit of Fujita. The motivation for doing so would have been that the use of transparent electrodes is recognized in the art for the formation of organic light-emitting devices. Furthermore, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP §2143(B).
	Therefore, it would have been obvious to combine Yoo with Fujita to obtain the invention required by the instant claim.

Regarding instant claims 3-4, Fujita further discloses that the polyisobutylene resin is inclusive of homopolymers of isobutylene and copolymers of isobutylene and isoprene and butadiene (paragraph [0024]).

Regarding instant claim 5, Fujita does not explicitly disclose that the polymer derived from butylene is a reactive oligomer obtained from a butylene monomer. However, parent claim 3 stipulates that said reactive oligomer obtained from a butylene monomer is optional; therefore, since Fujita meets the other limitations of the parent claim, Fujita meets the limitations of the instant claim.

Regarding instant claim 15, Fujita discloses the organic electronic device comprising a pressure sensitive adhesive encapsulating layer as cited in the rejection of claim 1.
	Fujita does not explicitly disclose that pressure sensitive adhesive encapsulating layer further comprises an additional layer of a pressure-sensitive adhesive resin or adhesive resin.
	However, Yoo discloses encapsulating film illustrated in FIG. 3, reproduced below, comprising a first layer <12> and second layer <11>, wherein at least the second layer is an adhesive (paragraphs [0040; 0080]).

    PNG
    media_image2.png
    220
    410
    media_image2.png
    Greyscale

	Yoo discloses that the advantageous effect of such a structure provides for an encapsulating film having excellent handleability, workability, and durability (paragraph [0095]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to include the first adhesive resin layer of Yoo onto the pressure sensitive adhesive encapsulating layer of Fujita. The motivation for doing so would have been to obtain a structure that exhibits excellent handleability, workability, and durability.
	Therefore, it would have been obvious to combine Yoo with Fujita to obtain the invention as specified by the instant claim.

Regarding instant claim 19, Fujita illustrates exemplary pressure-sensitive adhesive layers having a thickness of 100 µm exhibiting a water vapor transmission rate of less than 50 g/m2 per 24h (paragraphs [0105; 0109]; TABLE 3).

Regarding instant claim 20, Fujita further disclose a method of forming an OLED device comprising forming a metal electrode layer and an organic functional layer on a glass substrate; laminating a film sealing material (construed to represent the encapsulation film) to the OLED substrate; and curing the sealed device (paragraphs [0115-0116]). FIG. 2 of Fujita illustrates that an organic electronic element comprising at least one electrode and at least one light emitting organic material is covered by an encapsulation film (paragraph [0071]).

Claims 2 and 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita in view of Yoo as applied to claim 1 above, and further in view of Wang et al. (WIPO International Publication No. WO 2013/013568 A1) (Wang).

Regarding instant claim 2, Fujita in view of Yoo discloses the organic electronic device comprising an encapsulation layer of a pressure-sensitive adhesive, as cited above. 
	Fujita in view of Yoo does not explicitly disclose that the pressure-sensitive adhesive further comprises a compound of Formula 1.
	However, Wang discloses an adhesive that provides sufficient softness after curing and is capable of lowering the stress introduced into electric and electronic devices while maintaining excellent antifouling and peeling performance (page 2, lines 15-18).
	Wang discloses that said adhesive is a photo curable adhesive composition comprising at least a component (a) inclusive of at least one monomer selected from a (meth)acrylate inclusive of a monofunctional (meth)acrylate monomer selected from the group consisting of alkyl (meth)acrylate and alkenyl (meth)acrylate, wherein the alkyl group preferably has 1 to 20 carbon atoms, the alkenyl group has 2 to 20 carbons, and the alkyl or alkenyl group can be further substituted with an alkoxy group having 1 to 10 carbon atoms or an aryl oxy group having 6 to 10 carbon atoms (page 2, lines 20 to page 3, line 11). The ranges disclosed by Wang are construed to overlap and/or include the ranges recited by the instant claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Wang further disclose that the term “(meth)acrylate” represents acrylate or methacrylate (page 6, lines 23-24).
	Wang further teaches that since component (a) includes (meth)acryloyl unsaturated groups, a composition containing component (a) can be cured upon by photo irradiation; furthermore, component (a) can advantageously adjust the viscosity and bonding property of the adhesive composition due to its low viscosity at ambient temperature. Wang further teaches that the presences of component (a) can also improve the transmittance and storage stability of the adhesive composition (page 5, lines 11-19). 
	Similar to the Fujita reference, Wang discloses that the adhesive composition comprises a component (d) comprising a polybutylene (page 10, line 19 to page 11, line 4).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to include the component (a) of Wang in the pressure-sensitive adhesive composition of Fujita. The motivation for doing so would have been that the inclusion of component (a) advantageously adjusts the viscosity, bonding, transmittance, and storage stability properties of the adhesive. Furthermore, Wang establishes that component (a) is readily combined with a polybutylene resin in the formation of adhesives of electronic applications.
	Therefore, it would have been obvious to combine Wang with Fujita in view of Yoo to obtain the invention as specified by the instant claim.

Regarding instant claim 6, Fujita discloses that the adhesive composition comprises from about 50 to about 80 wt. % of a first polyisobutylene resin and from about 10 to about 30 wt. % of a second polyisobutylene resin relative to the total weight of the adhesive encapsulating composition (Claim 8).
	Wang further discloses an adhesive composition comprising 10 to 50 parts by weight of component (a) based on 100 parts by weight of the composition (page 4, lines 4-6). Said component (a) is construed to meet the claimed compound of Formula 1.
	It is noted that the ranges disclosed by the prior art references overlap or include the ranges recited by the claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claim 7, Fujita further discloses that the adhesive co position comprises a multifunctional (meth)acrylate monomer (Claim 1). Fujita further discloses that the multifunctional (meth)acrylate is inclusive of 1,9-nonanediol di(meth)acrylate, 1,10-decanediol di(meth)acrylate, tricyclodecanediol di(meth)acrylate, and tricyclodecanediodiemethanol di(meth)acrylate (paragraph [0029]).

Regarding instant claim 8, Fujita discloses that the adhesive composition comprises from about 50 to about 80 wt. % of a first polyisobutylene resin; from about 10 to about 30 wt. % of a second polyisobutylene resin relative to the total weight of the adhesive encapsulating composition; and from about 10 to about 20 wt. % of a multifunctional (meth)acrylate monomer all relative to the total weight of the adhesive encapsulating composition (Claim 8). Said multifunctional (meth)acrylate is construed to meet the claimed compound of Formula 2.
	Wang further discloses an adhesive composition comprising 10 to 50 parts by weight of component (a) based on 100 parts by weight of the composition (page 4, lines 4-6). Said component (a) is construed to meet the claimed compound of Formula 1.
	It is noted that the ranges disclosed by the prior art references overlap or include the ranges recited by the claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claim 9, Fujita further discloses that the adhesive composition comprises a tackifier (paragraph [0032]).

Regarding instant claim 10, Fujita further discloses that the tackifier is inclusive of a hydrogenated cycloaliphatic hydrocarbon resin (paragraph [0035]).

Regarding instant claim 11, Fujita further discloses an adhesive composition comprising from about 0 to about 60 wt. % of a tackifier (paragraph [0022]); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claims 12 and 13, Fujita further discloses that thermal initiators and/or photoinitiators are used in the adhesive encapsulating composition in order to initiate the polymerization of the multifunctional (meth)acyrlate (paragraph [0038])
	Fujita further discloses the photoinitiator is inclusive of benzoins, phosphine oxides, and ketones (paragraph [0040]). On page 12 of the original disclosure, Applicant discloses benzoin-based, ketone-based, and phosphine-oxide based photoinitiators are radical initiators.

Regarding instant claim 14, Fujita further discloses that a material capable of absorbing moisture and/or oxygen or a layer thereof is applied on the outside of the stacked body (paragraph [0087]).
	Fujita does not explicitly disclose that the pressure-sensitive adhesive composition comprises a moisture scavenger. 
	However, Yoo discloses an encapsulation layer having a moisture scavenger capable of removing moisture or vapor penetrating the encapsulating film through a chemical reaction with the water or vapor, wherein the moisture scavenger is uniformly dispersed in the resin component (paragraphs [0008; 0024]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to include the dispersed moisture scavenger of Yoo in the pressure-sensitive adhesive encapsulating composition of Fujita. The motivation for doing so would have been that Fujita desires a material that is capable of absorbing moisture/and or oxygen, and the incorporation of such a layer into the encapsulation layer reduces the number of functional layers required. Furthermore, the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP § 2143(A).
	Therefore, it would have been obvious to combine Yoo with Fujita to obtain the invention as specified by the instant claim.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita in view of Yoo as applied to claims 1 and 15 above, and further in view of Jeong et al. (US Patent Application Publication No. US 2013/0207093 A1) (Jeong) and as evidenced by The Engineering Toolbox – Thermal Conductivity of Common Materials and Gases (Engineering Toolbox).

Regarding instant claims 16-18, Fujita in view of Yoo discloses the organic electronic device comprising two adhesive layers as cited in the rejection of claims 1 and 15, above.
	Fujita in view of Yoo does not explicitly disclose a metal layer formed on the first layer pressure-sensitive adhesive layer, wherein the metal layer has a specific thermal conductivity.
	However, Jeong discloses an organic light emitting device comprising an encapsulating structure (Title), wherein the encapsulating layer includes a metal foil that provides thermal conductivity, which prevents deterioration of a diode when running for a specific time under a specific temperature and current density (paragraph [0016]). Jeong further discloses that aluminum is used as the metal foil (paragraph [0019]).
	The Engineering Toolbox provides evidence that the thermal conductivity of aluminum is 205 W/mK at 25ºC, 215 W/mK at 125ºC and 250 W/mK at 225ºC.
	Before the effective filing date of the claimed invention, it would have been obvious to include the aluminum metal layer of Jeong on at least one adhesive layer of Fujita in view of Yoo. The motivation for doing so would have been to provide thermal conductivity to the electronic device to prevent deterioration of the light emitting component when running for a specific time under a specific temperature and current density.
	Therefore, it would have been obvious to combine Jeong as evidenced by the Engineering Toolbox with Fujita in view of Yoo to obtain the invention as specified by the instant claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/Scott R. Walshon/                                                                            Primary Examiner, Art Unit 1759                                                                                                                            

/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        09/06/2022